Citation Nr: 0529176	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  97-27 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for maxillary 
and ethmoidal sinusitis, with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This matter comes before the Board of Veteran's Appeals 
(hereinafter Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in San Juan, Puerto Rico (RO), which confirmed and 
continued a 10 percent disability rating assigned for 
sinusitis.  Subsequently, the veteran's claims file was 
transferred to the RO in St. Petersburg, Florida.

Most recently, the case was remanded by the Board in May 2004 
for retrieval of additional medical records and examination 
of the veteran.  The requested development has been completed 
and the Board now proceeds with its review of the claim.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
the claim.

2.  The evidence demonstrates the veteran's service-connected 
maxillary and ethmoidal sinusitis, with allergic rhinitis, is 
manifested by nasal congestion, sinus tenderness, and post-
nasal drip; there is no medical evidence of sinus headaches, 
or of incapacitating or non-incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected  maxillary and ethmoidal 
sinusitis with allergic rhinitis have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Unfortunately, notice to the veteran was 
not done in this case until later in the claims process.  
Nevertheless, VA provided the veteran the required notice 
with respect to his claim in letters dated May 2003, June 
2003, and May 2004, in which he was informed of the 
requirements needed to establish his claim.  In accordance 
with the requirements of the VCAA, the letters informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letters explained that VA would make reasonable efforts 
to help him get relevant evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded several VA 
Compensation and Pension examinations with regard to his 
claim for an increased rating for his service-connected 
sinusitis.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection for sinusitis has been in effect since 
1962.  This disability has been rated at a 10 percent 
disability rating since 1965.  In June 1996 the veteran filed 
the most recent claim for an increased rating, and the claim 
has been pending ever since.     

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

There is a large volume of medical evidence of record dating 
back decades.  The evidence is relatively consistent with 
respect to the symptoms of the veteran's service-connected 
sinusitis noted.  

In September 1996, a VA examination of the veteran was 
conducted.  The veteran reported having nasal congestion, 
recurrent sneezing, and post-nasal discharge.  X-ray 
examination of the sinuses did not reveal evidence of 
significant sinus abnormality.  The diagnosis was "allergic 
rhinosinusitis."  

At the September 1996 VA examination the veteran reported 
having frontal headaches.  Subsequently, he reports at VA 
examinations and consultations that he has been diagnosed 
with sinus headaches.  However, this is not supported by the 
medical evidence of record.  The veteran has reported 
suffering from daily headaches for decades.  In July 1997 a 
private neurology evaluation discounted sinus symptoms as the 
cause of the headaches and the veteran was diagnosed with 
"mixed muscle tension and vascular headaches."  In May 
2003, a VA otolaryngology consultation was conducted.  After 
full evaluation, including computed tomography (CT) testing, 
the diagnosis was that there was "no evidence of significant 
sinus disease as source of headaches."  While the veteran 
has daily complaints of headaches, the competent medical 
evidence of record reveals that they are not symptoms of his 
service-connected sinusitis.  

In November 2004, the most recent VA examination of the 
veteran was conducted.  The veteran reported complaints of 
nasal congestion and post-nasal drip.  The examiner noted 
that the veteran was being treated with little success with 
nasal spray medication.  X-ray examination revealed mild 
sinus disease of the right frontal, ethmoid, left maxillary, 
and sphenoid sinuses.  Physical examination revealed no 
lesions, but the veteran had sinus tenderness and post-nasal 
drip.  The diagnosis was chronic sinusitis  and post-nasal 
drip.  Several other VA examination reports and treatment 
records reveal complaints of symptoms which are essentially 
identical to those noted in the medical records above.  

The veteran's service-connected sinusitis disability has been 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6513.  A 10 
percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Finally, a 50 
percent rating is warranted following radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. §  4.97, Diagnostic Code 6513 (2005).  
The 50 percent rating is the highest disability rating 
assignable for sinusitis.  An incapacitating episode of 
sinusitis is defined as one that requires bed rest and 
treatment by a physician. 38 C.F.R. § 4.97, Diagnostic Code 
6513, Note (2005).

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected 
sinusitis.  The medical evidence of record does not reveal 
that the veteran has ever had osteomyelitis or repeated 
surgeries to treat his sinusitis.  As such, he clearly does 
not meet the criteria for 50 percent disability rating.  
Therefore, the question remains as to whether the veteran's 
service-connected sinusitis warrants an increase to a 30 
percent rating.  The medical evidence of record does not 
reveal that the veteran has ever had incapacitating episodes 
of sinusitis requiring treatment with antibiotics and bed 
rest.  The medical evidence of record must therefore show 
that the veteran experiences more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  While the veteran 
reports having daily headaches, the evidence of record 
reveals that these are unrelated to his sinusitis.  While the 
veteran reports having constant symptoms of pain, congestion, 
and post-nasal drip, there is no medical evidence showing 
crusting or purulent discharge.  The medical treatment 
records which have been obtained do not reveal that the 
veteran has more than six non-incapacitating episodes of 
sinusitis per year.  Accordingly, a rating in excess of 10 
percent for the veteran's service-connected sinusitis must be 
denied.   

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 10 percent for the veteran's 
hypertension, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for maxillary and ethmoidal 
sinusitis with allergic rhinitis is denied.  



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


